Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This notice of allowance is responsive to Applicants’ amendment filed on 03/25/2021. Applicant amended claims 1-7 and 15, cancelled claim 14, and added new claim 16. Claims 1-13 and 15-16 are presented for examination and based on current examiner’s amendment claims 1-13 and 15-16, renumbered as 1-15 are allowed for the reasons indicated herein below.  


Response to Arguments
2.	Applicant's argument, see applicant remarks, filed on 03/25/2021, with respect to claims 1-16 have been fully considered.  The rejection has been withdrawn based on the current examiner’s amendment.



Examiner’s Amendment

3.	 An Examiner's amendment to the record appears below.  Should the changes and/or additions by 
unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.

Authorization for this Examiner's amendment was given to the examiner via a telephonic interview with Attorney Lloyd Dakin (Reg. No. 38,423).

The application has been amended as follows:	
The claims have been amended as follows:
Claims: 
Claims 1-13 and 15-16 are amended as follows:
Claim 1. Amend claim 1, lines 1-2 as follows: “A secondary controller for a secondary side of a switched mode power supply, wherein the secondary controller comprises:”.
Claims 2-13. In each of dependent claims 2-13, line 1, change “The controller of claim” To “The secondary controller of claim”.

Claim 5. Amend claim 5, lines 1-4 as follows: “The secondary controller of claim 4, wherein: the latch further comprises a reset pin; and [[a]] the secondary controller further comprises an under-voltage lockout component that is configured to:”.
Claim 6. Amend claim 6 as follows: “The secondary controller of claim 1, wherein  
[[a]] the secondary controller is configured to receive: (i) an over-current-protection, OCP, signal that is representative of an over-current condition, and / or (ii) an over-voltage- protection, OVP, signal that is representative of an over-voltage condition; and
 the secondary controller further comprises a logic block that is configured to control Page 3 of 1016/72514182140685US02 the switchable-current-source such that the switchable-current-source selectively provides one or more bias-currents to the STOP pin based on the OTP-signal,[[;]] and one or both of the over-current-protection, OCP, signal, and (ii) the over-voltage-protection, OVP, signal.”


Claim 15. Amend claim 15 as follows: “The switched mode power supply of claim 16, further comprising: 
a supervisor circuit, 
wherein: the supervisor circuit is configured to monitor any property or parameter of the SMPS, or any component associated with the SMPS, in order to detect any appropriate type of fault, 
an open drain output terminal of the supervisor circuit is connected to the STOP pin of the secondary controller; and Page 5 of 1016/72514182140685US02 
the bias-current to the LED such that the bias-current causes the LED to emit [[a]]the light-signal that is representative of [[a]]the fault to [[a]]the associated photo-detector.”  

Claim 16. Amend claim 16 as follows: “A switched mode power supply (SMPS), comprising: 
a secondary controller for a secondary side of the SMPS; 
wherein the secondary controller includes, 
a STOP pin, for connecting to both: (i) a thermistor, and (ii) an LED of an optocoupler; 
a voltage-supply-pin, which is also for connecting to both: (i) the thermistor, and (ii) the LED of the optocoupler, such that the thermistor and the LED of the optocoupler are connected in parallel with each other between the voltage-supply-pin and the STOP pin; and 
a reference-source, configured to provide a reference-signal between the STOP pin and the voltage-supply-pin, 
wherein the STOP pin is configured to receive a temperature-measurement-signal from the thermistor due to the reference-signal that is applied to the STOP pin by the reference-source; 
wherein the temperature-measurement-signal is representative of a resistance of the thermistor; 
wherein the secondary controller further includes,
 an OTP-comparator configured to compare: (i) the temperature-measurement- signal received at the STOP pin; with (ii) a threshold-level, and provide an OTP-signal that is representative of whether or not the temperature-measurement-signal at the STOP pin crosses the threshold-level; and 
a switchable-current-source configured to selectively provide a bias-current to the STOP pin based on the OTP-signal, wherein the bias-current is configured to cause the LED to emit a light-signal that is representative of a fault to an associated photo- detector; Page 6 of 1016/72514182140685US02 
wherein the SMPS further comprises,
a primary side; 
[[a]] the secondary side;
a transformer that provides galvanic isolation between the primary side and the secondary side of the SMPS, wherein the transformer comprises a primary winding and a secondary winding; 
[[a]] wherein the thermistor is connected between the voltage-supply-pin and the STOP pin of the secondary controller; 
[[an]] wherein the LED of [[an]] the optocoupler[[,]] is connected between the voltage-supply-pin and the STOP pin of the secondary controller; 
[[a]] wherein the associated photo-detector is on the primary side of the switched mode power supply, and 
wherein the associated photo-detector is configured to receive the light-signal that is emitted by the LED on the secondary side of the SMPS; 
one or more power switches on the primary side of the switched mode power supply; and 
a primary controller that is configured to, 
provide control signals for the one or more power switches to control a power that is put into the primary winding of the transformer; and 
perform one or a plurality of different remedial-processes in response to the associated photo-detector receiving [[a]] the light-signal from the LED.”



Reasons for Allowance

4.	Claims 1-13 and 15-16, renumbered as 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-13; prior art fails to disclose or suggest “A secondary controller for a secondary side of a switched mode power supply, wherein the secondary controller comprises: a STOP pin, for connecting to both: (i) a thermistor, and (ii) an LED of an optocoupler; a voltage-supply-pin, which is also for connecting to both: (i) the thermistor, and (ii) the LED of the optocoupler, such that the thermistor and the LED of the optocoupler are connected in parallel with each other between the voltage-supply-pin and the STOP pin; a reference-source, configured to provide a reference-signal between the STOP pin and the voltage-supply-pin, wherein the STOP pin is configured to receive a temperature-measurement-signal from the thermistor due to the reference-signal that is applied to the STOP pin by the reference-source, wherein the temperature-measurement-signal is representative of a resistance of the thermistor; an OTP-comparator configured to compare: (i) the temperature-measurement-signal received at the STOP pin; with (ii) a threshold-level, and provide an OTP-signal that is representative of whether or not the temperature-measurement-signal at the STOP pin crosses the threshold-level; and a switchable-current-source configured to selectively provide a bias-current to the STOP pin based on the OTP-signal, wherein the bias-current is configured to cause the LED to emit a light-signal that is representative of a fault to an associated photo-detector”. As recited in claims 1-13.
Claims 15-16, renumbered as 14-15; prior art fails to disclose or suggest “A switched mode power supply (SMPS), comprising: a secondary controller for a secondary side of the SMPS; wherein the secondary controller includes, a STOP pin, for connecting to both: (i) a thermistor, and (ii) an LED of an optocoupler; a voltage-supply-pin, which is also for connecting to both: (i) the thermistor, and (ii) the LED of the optocoupler, such that the thermistor and the LED of the optocoupler are connected in parallel with each other between the voltage-supply-pin and the STOP pin; and a reference-source, configured to provide a reference-signal between the STOP pin and the voltage-supply-pin, wherein the STOP pin is configured to receive a temperature-measurement-signal from the thermistor due to the reference-signal that is applied to the STOP pin by the reference-source; wherein the temperature-measurement-signal is representative of a resistance of the thermistor; wherein the secondary controller further includes, an OTP-comparator configured to compare: (i) the temperature-measurement-signal received at the STOP pin; with (ii) a threshold-level, and provide an OTP-signal that is representative of whether or not the temperature-measurement-signal at the STOP pin crosses the threshold-level; and a switchable-current-source configured to selectively provide a bias-current to the STOP pin based on the OTP-signal, wherein the bias-current is configured to cause the LED to emit a light-signal that is representative of a fault to an associated photo-detector; Page 6 of 1016/72514182140685US02wherein the SMPS further comprises, a primary side; the secondary side; a transformer that provides galvanic isolation between the primary side and the secondary side of the SMPS, wherein the transformer comprises a primary winding and a secondary winding; wherein the thermistor is connected between the voltage-supply-pin and the STOP pin of the secondary controller; wherein the LED of the optocoupler is connected between the voltage-supply-pin and the STOP pin of the secondary controller; wherein the associated photo-detector is on the primary side of the switched mode power supply, and wherein the associated photo-detector is configured to receive the light-signal that is emitted by the LED on the secondary side of the SMPS; one or more power switches on the primary side of the switched mode power supply; and a primary controller that is configured to, provide control signals for the one or more power switches to control a power that is put into the primary winding of the transformer; and perform one or a plurality of different remedial-processes in response to the associated photo-detector receiving the light-signal from the LED”. As recited in claims 15-16, renumbered as 14-15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839